Doderidge, J.
The payment being on an impossible day, shall be presently. 31 E. 4. 36. And where payment is not found at the day, it shall be understood that it was not made on the day on which it was due.
Jones, J.
Here it a good action and a good declaration,
The fault is only in the blue, and this is cured after verdict by the statute. 18 Eliz. 14. p. 326.
Whitlock, J. concurred.
Noy afterwards moved the court in the same manner as Andrews had had done; but they would not arrest the judgment, but said ut supra. 5 E. 4. 32. 5 Rep. Nichol’s case. 3 Cr. 287. Jones 140. Noy 85.